Exhibit 10.1

RESTRICTED STOCK UNITS AWARD AGREEMENT

ON SEMICONDUCTOR

2000 STOCK INCENTIVE PLAN

(Form of agreement for certain officers)1

ON Semiconductor Corporation, a Delaware Corporation, (“Company”) hereby grants
to «Name» (“Grantee”), a Participant in the ON Semiconductor Corporation
(formerly known as SCG Holding Corporation) 2000 Stock Incentive Plan (“Plan”),
as amended, a Restricted Stock Units Award (“Award”) for Units (“Units”)
representing shares of the Company’s Common Stock (“Stock”). The grant is made
effective as of the      day of                     , 20     (“Grant Date”).
Although designated as a “Restricted Stock Unit Award,” this Award is granted
under the Performance Share Award portion of the Plan.

A. The Board of Directors of the Company has adopted the Plan as an incentive to
retain members of the Board, and key employees, officers and consultants of the
Company and to enhance the ability of the Company to attract new members of the
Board, employees, officers and consultants whose services are considered
unusually valuable by providing an opportunity for them to have a proprietary
interest in the success of the Company.

B. The Board has approved the granting of units to the Grantee pursuant to the
Plan to provide an incentive to the Grantee to focus on the long-term growth of
the Company.

C. To the extent not specifically defined in this Restricted Stock Units Award
Agreement (“Agreement”) [or in the Grantee’s Employment Agreement dated
                                        , 20     (“Employment Agreement”)], all
capitalized terms used in this Agreement shall have the meaning set forth in the
Plan.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. Grantee is hereby granted a Restricted Stock Units Award for
                     Units, representing the right to receive the same number of
shares of the Company’s Stock, subject to the terms and conditions in this
Agreement. This Award is granted pursuant to the Plan and its terms are
incorporated by reference.

2. Vesting of Units. The Units will vest in accordance with the following
schedule:

 

  •   [33 1/3%] of the Units will vest on [the first anniversary of the Grant
Date] / [                                         , 20    ];

 

--------------------------------------------------------------------------------

1 Bracketed language and similar notations in this form indicate language that
is subject to change or completion as part of the form being finalized and
executed.

 

1



--------------------------------------------------------------------------------

  •   An additional [33 1/3%] of the Units will vest on [the second anniversary
of the Grant Date] / [                                             , 20    ];
and

 

  •   [The final 33 1/3%] of the Units will vest on [the third anniversary of
the Grant Date] / [                                             , 20    ].]

3. Termination of Employment or Services.

3.1 General. Subject to the provisions of Section 3.2 below, if the Grantee
terminates employment with, or otherwise ceases to perform services for, the
Company for any reason, any Units that are not vested under the schedule in 2
above will be canceled and forfeited as of the date of termination of employment
or service.

3.2 Change in Control. If the Company terminates the Grantee’s employment or
services without Cause (including a deemed termination for Good Reason, if
applicable for this Grantee) within two (2) years following a Change in Control,
then the unvested portion of the Units shall become immediately vested.

4. Time and Form of Payment. Subject to the provisions of the Agreement and the
Plan, as the number of Units vest under 2 above, the Company will deliver to the
Grantee the same number of whole shares of Stock, rounded up or down.

5. Nontransferability. The Units granted by this Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Section 13.5 of the Plan.

6. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Agreement the number and class of shares of stock into
which each outstanding share of Stock shall be so exchanged, all as set forth in
Section 14 of the Plan.

7. Delivery of Shares. No shares of Stock shall be delivered under this
Agreement until (i) the Units vest in accordance with the schedule set forth in
2 above; (ii) approval of any governmental authority required in connection with
the Agreement, or the issuance of shares thereunder, has been received by the
Company; (iii) if required by the Committee, the Grantee has delivered to the
Company documentation (in form and content acceptable to the Company in its sole
and absolute discretion) to assist the Company in concluding that the issuance
to the Grantee of any share of Stock under this Agreement would not violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations; and (iv) the Grantee has complied with 13 below of this
Agreement in order for the proper provision for required tax withholdings to be
made.

 

2



--------------------------------------------------------------------------------

8. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

9. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to nonvested Units until the Units become vested
and the Company issues shares of Stock to the Grantee.

10. Copy of Plan. By the execution of this Agreement, the Grantee acknowledges
receipt of a copy of the Plan.

11. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Board in accordance with the terms of and as provided in the Plan. The Board
shall have the sole and complete discretion with respect to all matters reserved
to it by the Plan and decisions of the majority of the Board with respect
thereto and to this Agreement shall be final and binding upon the Grantee and
the Company. In the event of any conflict between the terms and conditions of
this Agreement and the Plan, the provisions of the Plan shall control.

12. Continuation of Employment or Services. This Agreement shall not be
construed to confer upon the Grantee any right to continue employment with, or
to provide services to, the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate the employment or
services of the Grantee at any time.

13. Tax Withholding. Pursuant to Section 17.3 of the Plan, subject to the
consent and approval of the Committee or a designee of the Committee acting on
the Committee’s behalf (which consent and approval may be denied in the
Committee’s or its designee’s sole and absolute discretion), the Grantee may
elect to satisfy any federal, state, local, or foreign employment or income
taxes due upon the vesting of shares of the Units (or otherwise) by (i) personal
check or other cash equivalent acceptable to the Company, (ii) Grantee executes
a same day sale of Stock pursuant to procedures approved by the Company, or
(iii) having the Company withhold from those shares of Stock that the Grantee
would otherwise be entitled to receive, a number of shares having a Fair Market
Value equal to the minimum statutory amount necessary to satisfy the Company’s
applicable federal, state, local and foreign income and employment tax
withholding obligations.

14. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Delaware.

15. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized representative and the Grantee has signed this Agreement as of
the date first written above.

 

ON SEMICONDUCTOR CORPORATION By:     

 

    Grantee

 

4